Citation Nr: 9914256	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-23 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio

THE ISSUES

1.  Entitlement to an increased rating for gastroesophageal 
reflux disease (GERD), currently rated as 10 percent 
disabling.

2.  Entitlement to an increased rating for right foot 
disability, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for right knee 
disability, currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for left knee 
disability, currently rated as 10 percent disabling.

5.  Entitlement to an increased (compensable) rating for 
right elbow disability.



REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran retired from service in December 1995, after 
having served on active duty for a period in excess of 20 
years.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  A hearing was held before a hearing officer at the RO 
in April 1998, and the hearing officer's decision was entered 
in September 1998.  

The appeal was docketed at the Board in 1997.  

The first four issues listed on the title page will be 
addressed in the decision below.  The final issue listed on 
the title page will be addressed in a remand appearing at the 
end of the decision.


FINDINGS OF FACT

1.  Current manifestations of the veteran's service-connected 
GERD include heartburn and regurgitation, without 
accompanying substernal arm or shoulder pain; considerable 
GERD-related impairment in the veteran's health is not shown.

2.  Current manifestations of the veteran's service-connected 
right foot disability include tenderness and abnormal 
sensation, without related metatarsal skin or vascular 
changes, productive, collectively, of no more than moderate 
overall injury.

3.  Current manifestations of service-connected disablement, 
relative to either knee, include crepitus and an ability to 
flex to at least 120 degrees, productive, collectively, of no 
more than slight overall disability involving either knee.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.7 and Part 4, Diagnostic Code 7346 
(1998).  

2.  The criteria for a rating in excess of 10 percent for 
right foot disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.7, and Part 4, 
Diagnostic Codes 5284, 7804 (1998).

3.  The criteria for a rating in excess of 10 percent for 
right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45 and 
Part 4, Diagnostic Code 5262 (1998).

4.  The criteria for a rating in excess of 10 percent for 
left knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45 and Part 4, 
Diagnostic Code 5262 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that each of the veteran's claims is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the Board finds that these claims are, in each instance, 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed, and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).

Service connection is in effect for GERD, for which the RO 
has assigned a 10 percent rating under the provisions of 
Diagnostic Code 7346 of the Rating Schedule; for residuals of 
right foot injury, rated as 10 percent disabling under 
Diagnostic Codes 5284-7804; and for chondromalacia of each 
knee, rated, in each instance, as 10 percent disabling under 
Diagnostic Code 5262.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of each disability for which entitlement to an 
increased rating is asserted.  The Board has found nothing in 
the historical record which would lead it to conclude that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of the remote clinical histories and 
findings pertaining to these disabilities.  


I.  GERD

Pursuant to Diagnostic Code 7346, a 30 percent rating is 
warranted for persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal arm or shoulder pain, productive of considerable 
impairment of health; with two or more of the symptoms for 
the 30 percent evaluation of less severity, a 10 percent 
rating is warranted.

The veteran asserts that, as a result of his GERD, he 
experiences heartburn unless he takes medication to prevent 
it.  He also indicates that he is obliged to avoid eating 
spicy foods.  In this regard, when examined by VA in March 
1996, the veteran indicated that he experienced acid reflux, 
for which he took medications including Zantac.  On the day 
of examination, the veteran weighed 185 pounds, and his state 
of nutrition was described as being "normal".  Findings on 
physical examination included normal bowel sounds, and the 
pertinent examination diagnosis was history of GERD, "well 
controlled" on medications.  More recently, when examined by 
VA in December 1997, the veteran indicated that he had 
discontinued taking Zantac and was then on a different 
medication, but continued to experience retrosternal burning 
and bilious belching.  On physical examination, the veteran 
was noted to have some mid-epigastric tenderness; he weighed 
185 pounds.  The examination impression was GERD, "poorly 
controlled with" medications.  In April 1998, the veteran 
was afforded a personal hearing, the transcript of which is 
of record.  

In considering the veteran's claim for an increased rating 
for his service-connected GERD, the Board fully acknowledges, 
and has no reason to dispute, his related above-stated 
contentions.  Notwithstanding the foregoing consideration, 
however, the Board is of the view, in light of the reasoning 
advanced hereinbelow, that an increased rating for his GERD 
is not in order.  In reaching such conclusion, the Board is 
aware that the veteran is prone to experiencing heartburn 
(pyrosis) if not taking preventive medication and, in 
addition, he alluded to experiencing frequent regurgitation 
at his April 1998 hearing.  However, there is no indication 
that the foregoing manifestations are accompanied by 
substernal arm or shoulder pain or are otherwise productive 
of the requisite "considerable" impairment in the veteran's 
health contemplated for a 30 percent disability evaluation.  
As pertinent, in this latter regard, to the veteran's health, 
the Board notes that his weight has been stable (at 185 
pounds) over a recent nearly two-year duration, and his 
nutrition was indicated to be 'normal' on the March 1996 VA 
examination.  Indeed, at his April 1998 hearing, the veteran 
disclaimed experiencing any nutritional deficiency.  In view 
of the foregoing observations, then, and without evidence of 
any ascertained impairment in the veteran's overall health as 
a consequence of his GERD, the Board is of the view that the 
preponderance of the evidence is against his related claim 
for an increased rating.

In reaching the foregoing conclusion, the Board has also 
given consideration to the provisions of 38 C.F.R. § 4.7, 
which provide that, where there is a question as to which of 
two evaluations should be assigned, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  However, the record 
does not show that the actual manifestations of the veteran's 
service-connected GERD more closely approximate those 
required for a 30 percent rating than they do the disability 
rating currently assigned.  Accordingly, the Board is unable 
to identify a reasonable basis for a grant of this aspect of 
the benefit sought on appeal.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.7 and Part 4, Diagnostic Code 7346.  

II.  Right Foot Disability

Pursuant to Diagnostic Code 5284, moderate and moderately 
severe foot injury warrants ratings of 10 and 20 percent, 
respectively.  Under Diagnostic Code 7804, a 10 percent 
rating is warranted for a superficial scar which is 
objectively tender and painful.

The veteran asserts that his right foot is generally painful 
and he elaborates that, if he takes a misstep, he experiences 
burning.  In this regard, when he was examined by VA in March 
1996, the veteran was noted to have a bone spur involving his 
right heel.  On physical examination, there were no related 
findings, and the pertinent examination diagnosis was 
previous injury to the right foot with no obvious residuals.  
Most recently, when examined by VA in December 1997, the 
veteran was found to have tenderness and abnormal sensation 
at the head of the third metatarsal of his right foot.  He 
exhibited an ability to rise on his toes and heels and there 
were no skin or vascular changes.  The pertinent examination 
impression was Morton's neuroma, distal right third 
metatarsal.  

In considering the veteran's claim for an increased rating 
for his service-connected right foot disability, the Board 
has no reason to dispute the veracity of the veteran's above-
cited assertion relative to experiencing discomfort involving 
his right foot.  Despite the same, however, the Board is of 
the opinion, for the reasons herein advanced, that an 
increased rating for his right foot disability is not 
warranted.  In reaching such conclusion, the Board would 
point out that the only ascertained manifestations of the 
veteran's right foot disability are tenderness and an 
apparent sensory deficit involving the third metatarsal bone.  
The Board further observes that, as to the overall severity 
of his right foot disability, the veteran, at his April 1998 
personal hearing, indicated that it occasioned "[n]o 
particular problem" when negotiating stairs and that it did 
not preclude him from walking long distances.  Given the 
foregoing, then, the Board is of the view that the veteran's 
right foot disability is, at most, productive of no more than 
moderate overall disability, a degree of injury commensurate 
with his present 10 percent rating.  In view of the same, 
then, and without evidence of any scar/skin abnormality which 
would otherwise warrant even the 10 percent rating allowable 
under the above-cited provisions of Diagnostic Code 7804, the 
Board concludes, even with consideration of the provisions of 
38 C.F.R. § 4.7, that the preponderance of the evidence is 
against an increased rating for his service-connected right 
foot disability.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.7, 
and Part 4, Diagnostic Codes 5284, 7804.


III.  Right Knee Disability

IV.  Left Knee Disability

Pursuant to Diagnostic Code 5262, impairment of the tibia and 
fibula manifested by knee or ankle disability of "slight" 
and "moderate" severity warrants ratings of 10 and 20 
percent, respectively.

The veteran asserts, with respect to each knee, that he 
experiences grinding on a constant basis.  He also indicates 
that, owing to his problematic knees, his ability to squat is 
compromised.  In this regard, when examined by VA in March 
1996, at which time the veteran elaborated that he especially 
experienced pain in each knee if he engaged in running, 
findings on physical examination included an absence of 
crepitus on "rotation" involving each knee.  The veteran 
exhibited an ability to flex and extend each knee to 120 and 
10 degrees, respectively.  Mild arthritis involving the left 
knee was shown on pertinent X-ray examination.

When examined under non-VA auspices the following year, in 
April 1997, the veteran was found to have, relative to each 
knee, positive patellar grind and "full range of motion".  
There was tenderness along the lateral joint line of each 
knee, worse on the left, and the examiner opined that the 
veteran had running-related post-traumatic arthritis in each 
knee.  The pertinent examination diagnosis implicated 
chondromalacia relative to either knee.  

In considering the veteran's claims for an increased ratings 
relative to service-connected disability involving each knee, 
the Board fully acknowledges (and has no reason to question 
the veracity of) his related above-stated contentions.  
Despite the foregoing consideration, however, the Board is of 
the view, in light of the reasoning advanced hereinbelow, 
that the 10 percent rating currently assigned in 
consideration of service-connected disability involving 
either knee is, in each instance, fully appropriate.  In 
reaching such conclusion, the Board would observe that, based 
on the report pertaining to the most recent occasion on which 
the veteran was pertinently examined (i.e., in April 1997), 
he has crepitus in each knee, with unrestricted motion.  To 
be sure, the Board is cognizant that flexion in each knee was 
limited to 120 degrees on the March 1996 VA examination, 
representative of motion in such excursion which is 20 
degrees less than full.  See 38 C.F.R. § 4.70, Plate II 
(1998).  However, even flexion limited to such extent (i.e., 
to 120 degrees) is still representative of pertinent 
impairment which independently equates with a noncompensable 
rating, see 38 C.F.R. Part 4, Diagnostic Code 5260 (1998), 
while the 10 degrees' of extension shown (bilaterally) when 
the veteran was examined by VA in March 1996 is commensurate 
with a rating under Diagnostic Code 5261 (1998) of 10 
percent, the identical evaluation presently assigned each 
knee.  Finally, as to the arthritis the examiner suspected, 
relative to each knee, on the April 1997 evaluation, the 
Board is uncertain whether the veteran was, on such occasion, 
afforded confirmatory X-ray examination.  Even assuming the 
presence of such pathology in each knee (such pathology in 
the left, at least, having been apparently indicated on VA X-
ray examination in March 1996), however, no basis is thereby 
afforded to award a rating in excess of that presently 
assigned each knee, inasmuch as motion in each of the 
veteran's knees is insufficiently limited (if in fact motion 
is diminished at all) to warrant an award of a rating, 
relative to each knee, in excess of 10 percent.  See 
38 C.F.R. Part 4, Diagnostic Codes 5010, 5260-5261.  Given 
the foregoing observations, then, the Board is of the view 
that overall disability involving the veteran's knees is, in 
each instance, clearly no more than 'slight' in severity, a 
degree of impairment equating with, relative to each knee, a 
10 percent rating.  Therefore, the Board is of the view that 
an increased disability evaluation, with respect to either 
knee, is not in order.

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, as 
pertinent to factors, traceable to service-connected 
disability involving each knee, including general functional 
loss, weakened movement and excess fatigability.  The Board 
has also been attentive for indication of loss of functional 
ability, within the purview of 38 C.F.R. § 4.40, specifically 
traceable to pain on use.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  However, the Board finds it noteworthy that, at 
his April 1998 hearing, the veteran indicated that neither 
knee had ever "dislocated".  The veteran also indicated, at 
the same hearing, that he is able to ambulate for extended 
distances.  The foregoing considerations, in the Board's 
view, militate persuasively against the existence of 
sufficient disablement, relative to service-connected 
disability involving either knee, as to warrant the 
assignment of a higher respective disability rating 
predicated on either 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  
The Board has also given consideration to the above-stated 
provisions of 38 C.F.R. § 4.7.  However, the record does not 
show that the actual manifestations of service-connected 
disablement, relative to either knee, more closely 
approximate those required for a 20 percent rating than they 
do the disability rating currently assigned either knee.  
Accordingly, the Board is unable to identify a reasonable 
basis for a grant of this aspect of the benefit sought, 
relative to service-connected disability involving each knee, 
on appeal.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 
4.40, 4.45 and Part 4, Diagnostic Code 5262.


ORDER

An increased rating for gastroesophageal reflux disease is 
denied.

An increased rating for right foot disability is denied.

An increased rating for right knee disability is denied.

An increased rating for left knee disability is denied.


REMAND

The veteran's service-connected epicondylitis, right 
(dominant) elbow, is rated analogous to impaired supination 
and pronation involving an elbow or forearm under the 
provisions of Diagnostic Code 5213.  38 C.F.R. § 4.20 (1998).  
In accordance with Diagnostic Code 5213, if supination is 
limited to 30 degrees or less, a 10 percent rating is 
warranted.  

The Board notes that the veteran's right elbow was evaluated 
in the course of VA examinations performed in March 1996 and 
December 1997.  However, while motion involving several 
excursions, relative to the right elbow, was addressed in the 
reports pertaining to the foregoing VA examinations, the 
related examination reports are silent for any reference 
bearing on the veteran's ability to supinate his right elbow.  
Inasmuch as the above-cited rating criteria specifically 
implicates the veteran's ability (if any) to supinate his 
right elbow, the Board is of the view that another VA 
examination, as specified in greater detail below and to 
specifically include finding(s) bearing on the veteran's 
supination ability relative to his right elbow, must be 
performed before such aspect of the appeal can be addressed 
by the Board.  Further development to facilitate the 
accomplishment of the same is, therefore, specified below.

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange to have the 
veteran undergo VA examination by a board 
certified orthopedist, if available, to 
determine the current severity of his 
service-connected right elbow disability.  
The veteran's ability (if any) to 
supinate his right elbow should be 
expressed numerically in degrees.  In 
addition, findings bearing on the extent 
of any ascertained weakness relative to 
the veteran's right elbow as well as any 
accompanying motion-related pain, to 
specifically include any functional loss 
due to pain, are essential, and the 
examiner should also note whether the 
clinical evidence is consistent with the 
severity of any pain reported by the 
veteran, and further comment whether the 
veteran's right elbow joint exhibits 
weakened movement or excess fatigability.  
Any special diagnostic studies deemed 
necessary should be performed, and the 
claims folder must be made available to 
the examiner for review prior to the 
examination.  

2.  The RO should then review the report 
pertaining to the VA examination 
performed in response to the previous 
numerical directive to ascertain whether 
the examination is in compliance with the 
Board's examination instructions.  

3.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the final issue listed on 
the title page. 

4.  If the remaining benefit sought on 
appeal is not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, both he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case.  The 
veteran should be provided appropriate 
notice of the requirements to perfect an 
appeal with respect to any issue(s) 
addressed therein which does not appear 
on the title page of this decision.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals




 

